Citation Nr: 1809699	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-24 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent prior to July 16, 2014 for left knee traumatic arthritis.

2. Entitlement to an increased rating in excess of 30 percent since July 16, 2014 for residuals of left knee total replacement (formerly rated as arthritis of the left knee), exclusive of the period from July 16, 2014 to September 1, 2015 during which time a total (100 percent) schedular evaluation was assigned.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1980 to September 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran attended a Travel Board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing has been prepared and is associated with the file.


FINDINGS OF FACT

1. For the period prior to July 16, 2014, the Veteran's left knee traumatic arthritis was productive of a limitation of extension to 30 degrees. 

2. For the period since July 16, 2014, exclusive of the period from July 16, 2014 to September 1, 2014 when a total disability rating was assigned, the Veteran's total left knee replacement has been productive of chronic residuals consisting of severe painful motion and weakness.






CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent, but no higher than 40 percent, prior to July 16, 2014 for left knee traumatic arthritis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010 (2017).

2. The criteria for a 60 percent rating, for status post left knee replacement since July 16, 2014 have been met, exclusive of the period where a total disability rating was assigned, July 16, 2014 to September 1, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

However, concerning disabilities of the knee, separate evaluations under DC 5260 (limitation of flexion) and DC 5261 (limitation of extension), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990.  Further, a claimant who has both arthritis and instability of a knee may be granted separate evaluations under DCs 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  In other words, separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Traumatic arthritis under DC 5010 is rated using the degenerative arthritis criteria under DC 5003.  Under that code, degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under DC 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion. See 38 C.F.R. § 4.71 , Plate I.

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to DC 5256, 5261, or 5262, with a minimum rating of 30 percent. 38 C.F.R. § 4.71a, DC 5055.

The Board has reviewed all the evidence of record.  Although the Board must provide reasons or bases supporting its decision, there is no legal requirement that the Board specifically discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence for each issue as deemed appropriate, and the analysis will focus on what the evidence shows or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Board notes that a Veteran may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law."  See AB v. Brown, 6 Vet. App. 35 (1993).

Turning to the Veteran's left knee disability, the Board notes that the Veteran testified before the undersigned VLJ in May 2017.  At his hearing, when asked which disability percentage the Veteran was seeking, he replied "around 40 or 60 percent."  The Board agrees and finds that prior to his total left knee replacement a disability rating of 40 percent is warranted, and since his total left knee replacement surgery, a rating of 60 percent is warranted.

Prior to a total left knee replacement surgery on July 16, 2014, the left knee, claimed as bilateral knee, was rated for traumatic arthritis pursuant to 38 C.F.R. § 4.71a , Diagnostic Codes 5010, 5261 based on limited and painful motion due to arthritis.  A 10 percent rating was assigned prior to July 16, 2014. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40 ) the Court held that pain may cause functional loss.  However, the pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59. 

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.

The Veteran was afforded a VA examination in June 2014.  At that examination, the examiner measured the Veteran's left knee extension to 60 degrees with painful motion noted at 30 degrees.  

As explained above, an objective indication of pain may be used to ascertain the functional limitation, and hence, the disability for rating purposes.  Here, the Board notes that not only was the Veteran's left knee pain manifested at extension to 30 degrees, but his knee was so disabled that a total knee replacement was required the following month.  Accordingly, the Board finds that due to objective indications of pain, the left knee limitation of extension to 30 degrees is the most competent and probative evidence in determining the Veteran's knee disability.  Under DC 5261, a limitation of extension to 30 degrees is rated as 40 percent disabling.  

The Board has considered other potentially applicable diagnostic codes.  In this case, the Board notes that the Veteran's medical evidence does not show any other pathology of his left knee that would require an analysis under the other diagnostic codes pertaining to the knee.  There is no evidence of ankylosis, subluxation or instability, dislocation or removal of cartilage, impairment of tibia and fibula, or genu recurvatum (DC 5256, 5257, 5258, 5259, 5262, and 5263).  

On July 16, 2014, the Veteran underwent a total left knee replacement.  Following that surgery, the Veteran's left knee disability was recharacterized as status post left knee replacement, and was rated as 100 percent disabling from July 16, 2014 to September 1, 2015; and then rated as 30 percent disabling thereafter, under DC 5055.  Under the diagnostic code pertaining to a knee replacement, a 30 percent rating is the minimum possible rating assignable.  A 60 percent rating is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, DC 5055.

The Veteran was provided a VA examination in March 2016.  Upon examination, the examiner noted the Veteran's total knee joint replacement and characterized the residuals from that procedure as "chronic residuals consisting of severe painful motion or weakness."  

In weighing the evidence of record, particularly the competent and probative examinations and opinions of the VA examiners, the Board finds that a finding of a 40 percent disability rating prior to July 16, 2014, and a 60 percent disability rating since July 16, 2014, for the Veteran's left knee is warranted.

A rating in excess of 60 percent, however, is not warranted.  As noted above, 60 percent is the maximum rating authorized under Diagnostic Code 5055 for a knee replacement.















ORDER

An evaluation of 40 percent, but no higher, for left knee traumatic arthritis prior to July 16, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation of 60 percent, but no higher, for status post total left knee replacement, since July 16, 2014, exclusive of the period of a total disability rating from July 16, 2014 to September 1, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


